                                                                           CLERK'
                                                                                S olzFlce u...nlaM coue
                                                                                   AT DANVILLE,VA
                                                                                        FILED
                      IN TH E UNITED STATES DISTRICT COURT
                     FMR TIIE W ESTERN DISTRICT OFW RGINIA                        JIJL -2 2219
                                  ROANOKE DIW SION                              JU              ' ckE
                                                                               BY: ,    &
                                                                                            .
                                                                                            h     #
                                                                                   D
 R AND A LL SC O TT A LLM A N ,                 CivilAction No.7:19-cv-00416
       Plaintiff,
                                                M EM O M N DU M O PIN IO N
 V.
                                                By: Jacltson L .K iser
 W R G INIA DE PM W M EN T O F                  Senior U nited States DistrictJudge
 CO RRECTIONS,
        Defendantts),

       Plaintiff,proceedingproK ssledacivilrightscomplaint,ptzrsuantto42U.S.C.j1983.
By orderentered Jlme 6,2019,thecourtdirected plaintiffto submitwithin 20 daysfrom thedate

oftheorderan inm ate accountfonu,and a certified copy ofplaintiffstrust:1nd accotmt

sttem entforthesix-m onth period imm ediately preceding thefiling ofthecomplaint,pbtained

from theappropriateptison oo cialofeach prison atwhich plaintiffisorwasconfined during

thatsix-m onth period.Plaintiffwasadvised thata failtlreto com ply would resultin dism issalof

thisactionwithoutprejudice.
       M orethan 20 dayshaveelapsed,andplaintiffhasfailed to com ply with the described

conditions.Accordingly,thecourtdismissestheaction withoutprejudiceandstdkesthecmse
from theactivedocketofthecourt. Plaintiffm ay refiletheclaim sin a separateaction once

plaintiffisprepared to comply with thenoted conditions.

       TheClerk isdirectedto send a copy ofthisM em orandllm Opinion and Accompanying

Ordertoplaintiff.

       ENTER:This          day ofJuly,2019.

                                                                       t
                                                  Serlior United ta esD istrictJudge
